Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Zhao et al. (US 20160373743) (hereinafter Zhao) teaches an image decoding method performed by a decoding apparatus:
deriving an intra prediction mode for a current block (e.g. Fig. 21, element 850, and par. 402); 
deriving neighboring reference samples of the current block (e.g. pars. 162 – 166); 
generating a prediction sample for the current block based on the intra prediction mode and the neighboring reference samples (e.g. pars. 162 – 166); and 
generating a reconstructed picture for the current block based on the prediction sample (e.g. Figs. 20 and 21, element 854, and pars. 162 – 166, and 402), 
wherein the intra prediction mode for the current block is a directional prediction mode (e.g. pars. 162-166), 
wherein based on a position indicated by a prediction direction of the directional prediction mode with regard to a position of the prediction sample buying a position of a fractional sample, the prediction sample is derived based on interpolation of specific neighboring reference samples neighboring the position of the fractional sample, wherein the specific neighboring reference samples are included in the neighboring reference samples (e.g. Fig. 5, and pars. 162 – 166),
wherein the interpolation of the specific neighboring reference sample sis performed based on a 4-tap interpolation filter (e.g. par. 171)
wherein a reconstructed sample value of the outer neighboring reference sample is used for the interpolation (Zhao, e.g. Figs. 3 and 5, and pars. 162 – 166).
Zhao does not explicitly teach:
wherein the specific neighboring reference samples comprise an outer neighboring reference sample located to a right of a position (2W-1, -1) or located below a position of (-1, 2H-1), wherein W is a width of the current block and H is a height of the current block,
wherein the neighboring reference samples include top neighboring reference samples, a position of a right-most reference sample among the top neighboring reference samples is determined based on a filter tap size of the interpolation filter, and
wherein the position of the right-most reference sample is (2W+N, -1), wherein N is determined based on a following equation:
N = (filterSize >>1) – 1
where filterSize represents the filter tap size and >> represents arithmetic right shift
Kim (US 2021/0176492) (hereinafter Kim), however, teaches an image decoding method performed by a decoding apparatus:
wherein the specific neighboring reference samples comprise an outer neighboring reference sample located to a right of a position (2W-1, -1) or located below a position of (-1, 2H-1), wherein W is a width of the current block and H is a height of the current block (e.g. Figs. 11 and 12, and pars. 315 – 336).
Neither Zhao nor Kim teach:
wherein the neighboring reference samples include top neighboring reference samples, a position of a right-most reference sample among the top neighboring reference samples is determined based on a filter tap size of the interpolation filter, and
wherein the position of the right-most reference sample is (2W+N, -1), wherein N is determined based on a following equation:
N = (filterSize >>1) – 1
where filterSize represents the filter tap size and >> represents arithmetic right shift.
A further search was conducted which failed to yield any prior art. These limitations, when taken in combination with the other limitations of the claims is therefore nonobvious over the prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487




/SHANIKA M BRUMFIELD/           Examiner, Art Unit 2487    

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487